Exhibit 10.5

 

DEX MEDIA, INC. EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

*  *  *  *  *

 

Participant:

[     ]

 

 

Grant Date:

                   , 2013

 

 

Number of Shares of

 

Restricted Stock Granted:

[     ]

 

 

Vesting Date:

December 31, 2015

 

 

 

*  *  *  *  *

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Dex Media, Inc. a
corporation organized in the State of Delaware, or its successor (the
“Company”), and the Participant specified above, pursuant to the Dex Media, Inc.
Equity Incentive Plan (formerly known as the Dex One Corporation Equity
Incentive Plan), as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee.

 

In consideration of the mutual covenants and promises hereinafter set forth and
for other good and valuable consideration, the parties hereto hereby mutually
covenant and agree as follows:

 

1.                                      Incorporation By Reference; Plan
Document Receipt.  This Agreement is subject in all respects to the terms and
provisions of the Plan (including, without limitation, any amendments thereto
adopted at any time and from time to time unless such amendments are expressly
intended not to apply to the Restricted Stock Award provided hereunder), all of
which terms and provisions are made a part of and incorporated in this Agreement
as if they were each expressly set forth herein.  Any capitalized term not
defined in this Agreement shall have the same meaning as is ascribed thereto in
the Plan.  The Participant hereby acknowledges receipt of a true copy of the
Plan and that the Participant has read the Plan carefully and fully understands
its content.  In the event of any conflict between the terms of this Agreement
and the terms of the Plan, the terms of the Agreement shall control.  Without
limiting the generality of the preceding sentences, the number of shares of
Common Stock subject to this Restricted Stock Award shall be subject to
adjustment as provided in the Plan.  Notwithstanding the foregoing, no amendment
to the Plan or this Agreement, or the exercise of any discretion by the Company,
the Committee, the Board or otherwise with respect to interpreting or
administering the Plan and/or this Agreement which would impair the rights of
the Participant shall be effective with respect to this Restricted Stock Award
unless specifically agreed to by the Participant in an advance writing.  In
addition, any provision of the Plan which provides that the decisions and
interpretation of the Company, the Committee, the Board or otherwise are final,
binding and conclusive (or any other

 

--------------------------------------------------------------------------------


 

language of similar effect) shall not be applicable to this Restricted Stock
Award to the extent that the exercise of the powers thereunder would be
inconsistent with the economic intent of this Agreement.

 

2.                                      Grant of Restricted Stock Award.  The
Company hereby grants to the Participant, as of the Grant Date specified above,
the number of shares of Restricted Stock specified above.  Except as otherwise
provided by the Plan, the Participant agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, the Participant
with any protection against potential future dilution of the Participant’s
interest in the Company for any reason, and no adjustments shall be made for
ordinary dividends in cash or other property, distributions or other rights in
respect of any such shares, except as otherwise specifically provided for in the
Plan or this Agreement.  Subject to Section 5 hereof, the Participant shall have
the rights of a stockholder in respect of the shares underlying this Restricted
Stock Award.

 

3.                                      Vesting.

 

(a)                                 The Restricted Stock subject to this grant
shall become unrestricted and vested as follows, subject to the Participant’s
continued service with the Company or its Subsidiaries through the vesting date
set forth below (the “Vesting Date”):

 

Vesting Date

 

Number of Shares

[December 31, 2015]

 

[    ]

 

Except as provided in Sections 3(b) and 3(c) hereof, there shall be no
proportionate or partial vesting prior to the Vesting Date and all vesting shall
occur only on the Vesting Date specified above, subject to the Participant’s
continued service with the Company or any of its Subsidiaries through the
Vesting Date.  Notwithstanding anything to the contrary contained in the Plan,
the Restricted Stock shall only vest in accordance with the terms of this
Agreement.

 

(b)                                 Committee Discretion.  The Committee may, in
its sole discretion, provide for accelerated vesting of the Restricted Stock at
any time and for any reason.

 

(c)                                  Change in Control.  Notwithstanding the
provisions of Section 3(a), in the event of the Participant’s termination of
service with the Company and its Subsidiaries by the Company without Cause or by
the Participant for Good Reason within six (6) months prior to or two (2) years
following a “Change in Control” (as defined below), any unvested Restricted
Stock remaining outstanding hereunder shall become fully and immediately vested
on the date of such termination (or the date of the Change in Control, if such
termination occurs within six (6) months prior to such Change in Control).

 

(d)                                 Forfeiture.  Except as otherwise provided
herein (including, without limitation, the accelerated vesting provisions set
forth herein) and subject to the Committee’s discretion to accelerate vesting
hereunder, all unvested shares of Restricted Stock shall be

 

2

--------------------------------------------------------------------------------


 

immediately forfeited upon the Participant’s termination of service with the
Company and its Subsidiaries for any reason.

 

(e)                                  Certain Definitions.  For purposes of this
Agreement, the terms “Cause,” “Good Reason” and “Change in Control” shall have
the meanings ascribed to such terms in the SuperMedia Inc. Executive Transition
Plan.

 

4.                                      Period of Restriction; Delivery of
Unrestricted Shares.   During the applicable period of restriction, the
Restricted Stock shall bear a legend as determined to be necessary by the
Committee to evidence the applicable restrictions hereunder.  When shares of
Restricted Stock awarded by this Agreement become vested, the Participant shall
receive unrestricted shares and if the Participant’s stock certificates contain
legends restricting the transfer of such shares, the Participant shall receive
new stock certificates free of such legends (except any legends requiring
compliance with securities laws).

 

5.                                      Dividends and Other Distributions;
Voting.  The Participant shall be entitled to receive all dividends and other
distributions paid with respect to the Restricted Stock, provided that any such
dividends or other distributions will be subject to the same vesting
requirements as the underlying Restricted Stock and shall be paid on
December 31, 2015.  If any dividends or distributions are paid in shares, the
shares shall be deposited with the Company and shall be subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid. No fractional shares shall be issued.  The
Participant may exercise full voting rights with respect to the Restricted Stock
granted hereunder.

 

6.                                      Non-Transferability.  The shares of
Restricted Stock, and any rights and interests with respect thereto, issued
under this Agreement shall not, prior to vesting, be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary of the Participant), other than by testamentary disposition by
the Participant or the laws of descent and distribution.  Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way any of the Restricted Stock, or the levy of any
execution, attachment or similar legal process upon the Restricted Stock,
contrary to the terms and provisions of this Agreement and/or the Plan shall be
null and void and without legal force or effect.

 

7.                                      Governing Law.  All questions concerning
the construction, validity and interpretation of this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the choice of law principles thereof.

 

8.                                      Withholding of Tax.  The Company shall
have the power and the right to deduct or withhold, or require the Participant
to remit to the Company, an amount sufficient to satisfy any federal, state,
local and foreign taxes of any kind (including, but not limited to, the
Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the
Restricted Stock and, if the Participant fails to do so, the Company may
otherwise refuse to issue or transfer any shares of Stock otherwise required to
be issued pursuant to this Agreement.  Any statutorily required withholding
obligation with regard to the Participant may be satisfied by reducing the
amount of cash or shares of Stock otherwise

 

3

--------------------------------------------------------------------------------


 

deliverable to the Participant hereunder or by any other method, as selected by
the Participant, as provided in the Plan.

 

9.                                      Section 83(b).  If the Participant
properly elects (as required by Section 83(b) of the Code) within 30 days after
the issuance of the Restricted Stock to include in gross income for federal
income tax purposes in the year of issuance the Fair Market Value of such shares
of Restricted Stock, the Participant shall pay to the Company or make
arrangements satisfactory to the Company to pay to the Company upon such
election, any federal, state or local taxes required to be withheld with respect
to the Restricted Stock.  If the Participant shall fail to make such payment,
the Company shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to the Participant any federal, state or
local taxes of any kind required by law to be withheld with respect to the
Restricted Stock, as well as the rights set forth in Section 8 hereof.  The
Participant acknowledges that it is the Participant’s sole responsibility, and
not the Company’s, to file timely and properly the election under
Section 83(b) of the Code and any corresponding provisions of state tax laws if
the Participant elects to make such election, and the Participant agrees to
timely provide the Company with a copy of any such election.

 

10.                               Securities Representations.  The shares of
Restricted Stock are being issued to the Participant and this Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant acknowledges, represents and
warrants that:

 

(a)                                 The Participant has been advised that the
Participant may be an “affiliate” within the meaning of Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.

 

(b)                                 If the Participant is deemed an affiliate
within the meaning of Rule 144 of the Securities Act, the shares of Restricted
Stock must be held indefinitely unless an exemption from any applicable resale
restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to the shares of Restricted
Stock and the Company is under no obligation to register the shares of
Restricted Stock (or to file a “re-offer prospectus”).

 

(c)                                  If the Participant is deemed an affiliate
within the meaning of Rule 144 of the Securities Act, the Participant
understands that (i) the exemption from registration under Rule 144 will not be
available unless (A) a public trading market then exists for the Common Stock of
the Company, (B) adequate information concerning the Company is then available
to the public, and (C) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and (ii) any sale of the shares of vested
Restricted Stock hereunder may be made only in limited amounts in accordance
with the terms and conditions of Rule 144 or any exemption therefrom.

 

11.                               Entire Agreement; Amendment.  This Agreement,
together with the Plan, contains the entire agreement between the parties hereto
with respect to the subject matter contained herein, and supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter.  This Agreement may only be modified

 

4

--------------------------------------------------------------------------------


 

or amended by a writing signed by both the Company and the Participant, except
as specifically provided in the Plan (as limited by this Agreement).

 

12.                               Notices.  Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the General Counsel (or its
designee) of the Company, or, if not available, the Board.  Any notice hereunder
by the Company shall be given to the Participant in writing and such notice
shall be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

 

13.                               Acceptance.  The Participant shall forfeit the
Restricted Stock if the Participant does not execute this Agreement within a
period of 60 days from the date that the Participant receives this Agreement (or
such other period as the Committee shall provide).

 

14.                               No Right to Service.  Nothing in this
Agreement shall interfere with or limit in any way the right of the Company or
its Subsidiaries to terminate the Participant’s service at any time, for any
reason and with or without Cause.

 

15.                               Transfer of Personal Data.  The Participant
authorizes, agrees and unambiguously consents to the transmission by the Company
(or any Subsidiary) of any personal data information related to the Restricted
Stock awarded under this Agreement for legitimate business purposes.  This
authorization and consent is freely given by the Participant.

 

16.                               Compliance with Laws.  The issuance of the
Restricted Stock or unrestricted shares pursuant to this Agreement shall be
subject to, and shall comply with, any applicable requirements of any foreign
and U.S. federal and state securities laws, rules and regulations (including,
without limitation, the provisions of the Securities Act, the Exchange Act and
in each case any respective rules and regulations promulgated thereunder) and
any other law or regulation applicable thereto.  The Company shall not be
obligated to issue the Restricted Stock or any of the shares pursuant to this
Agreement if any such issuance would violate any such requirements.  The Company
represents that it is not restricted from granting the award contemplated under
this Agreement for any reason.  The Company shall register the shares subject to
this award on an S-8 or S-3 (or other appropriate registration statement).

 

17.                               Section 409A.  Notwithstanding anything herein
or in the Plan to the contrary, the shares of Restricted Stock are intended to
be exempt from the applicable requirements of Section 409A of the Code and shall
be limited, construed and interpreted in accordance with such intent as is
reasonable under the circumstances.

 

18.                               Binding Agreement; Assignment.  This Agreement
shall inure to the benefit of, be binding upon, and be enforceable by the
Company and its successors and assigns.  The Participant shall not assign
(except in accordance with Section 6 hereof) the Restricted Stock or any part of
this Agreement without the prior express written consent of the Company.

 

19.                               Headings.  The titles and headings of the
various sections of this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of this Agreement.

 

5

--------------------------------------------------------------------------------


 

20.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall constitute one and the same instrument.

 

21.                               Further Assurances.  Each party hereto shall
do and perform (or shall cause to be done and performed) all such further acts
and shall execute and deliver all such other agreements, certificates,
instruments and documents as either party hereto reasonably may request in order
to carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated thereunder.

 

22.                               Severability.  The invalidity or
unenforceability of any provisions of this Agreement in any jurisdiction shall
not affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.

 

23.                               Agreement Supersedes an Employment Agreement
and the SuperMedia Inc. Executive Transition Plan.  The Company and the
Participant acknowledge and agree that the terms of this Agreement override any
inconsistent terms set forth in an employment between the Company or one of its
Subsidiaries and the Participant (an “Employment Agreement”) or the SuperMedia
Inc. Executive Transition Plan, if applicable.  Therefore, notwithstanding any
provision in an Employment Agreement or the SuperMedia Inc. Executive Transition
Plan, the Participant shall only become vested in the Restricted Stock in the
manner set forth in this Agreement.

 

24.                               Acquired Rights.  The Participant acknowledges
and agrees that:  (a) the Company may terminate or amend the Plan at any time,
subject to the limitations contained in the Plan or this Agreement; (b) the
award of Restricted Stock made under this Agreement is completely independent of
any other award or grant and is made at the sole discretion of the Company;
(c) no past grants or awards (including, without limitation, the Restricted
Stock awarded hereunder) give the Participant any right to any grants or awards
in the future whatsoever; and (d) any benefits granted under this Agreement are
not part of the Participant’s ordinary salary, and shall not be considered as
part of such salary in the event of severance, redundancy or resignation.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

DEX MEDIA, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[       ]

 

7

--------------------------------------------------------------------------------